DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 3/8/2022.
Claims 21-23 have been added.
Claims 8, 16, and 20 have been canceled.
Claims 1-7, 9-15, 17-19, and 21-23 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the objections to the specification/drawings/claims have been fully considered and are persuasive. The objection to the specification/drawings and objection to claims 11, 17, and 19 has been withdrawn. However, the claim amendments and/or newly added claims introduced new claim objection. See objection below.
Applicant's arguments with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 8, 16, 19, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 8, 16, 19, and 20 under 35 U.S.C. 112(b) has been withdrawn. However, the claim amendments introduced new rejections under 35 U.S.C. 112(b). See rejections below.
Applicant's arguments with respect to the rejection of claims 2, 8, 10, 16, 18, and 20 under 35 U.S.C. 112(d) have been fully considered and are persuasive. The rejection of claims 2, 8, 10, 16, 18, and 20 under 35 U.S.C. 112(d) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1-7, 9-15, and 17-19 under 35 U.S.C. 103 over Bakhishev et al. have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22, lines 2-3, “cause the apparatus determine information” should read “cause the apparatus to determine information”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 2, 10, 18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 1-2, recites the limitation “wherein determining information further comprises real time information”. It is unclear to the Examiner if the recited “information” is the same as the “information” previously recited in claim 1, line 3, or if this a different recited information or a new information being introduced. For purposes of examination, the Examiner interprets this to be the same information as previously recited.
Claim 10, lines 1-2, recites the limitation “wherein the monitoring apparatus is caused to determine information by determining real time information”. It is unclear to the Examiner if the recited “information” is the same as the “information” previously recited in claim 9, line 5, or if this a different recited information or a new information being introduced. For purposes of examination, the Examiner interprets this to be the same information as previously recited. 
Claim 18, lines 1-2, recites the limitation “wherein determining information further comprises real time information”. It is unclear to the Examiner if the recited “information” is the same as the “information” previously recited in claim 17, line 6, or if this a different recited information or a new information being introduced. For purposes of examination, the Examiner interprets this to be the same information as previously recited. 
Claim 21, lines 1-2, recites the limitation “wherein determining information further comprises real time information”. It is unclear to the Examiner if the recited “information” is the same as the “information” previously recited in claim 1, line 3, or if this a different recited information or a new information being introduced. For purposes of examination, the Examiner interprets this to be the same information as previously recited. 
Claim 22, lines 2-3, recites the limitation “cause the apparatus determine information by determining real time information”. It is unclear to the Examiner if the recited “information” is the same as the “information” previously recited in claim 9, line 5, or if this a different recited information or a new information being introduced. For purposes of examination, the Examiner interprets this to be the same information as previously recited. 
Claim 23, lines 1-2, recites the limitation “wherein the monitoring apparatus is caused to determine information by determining real time information”. It is unclear to the Examiner if the recited “information” is the same as the “information” previously recited in claim 17, line 6, or if this a different recited information or a new information being introduced. For purposes of examination, the Examiner interprets this to be the same information as previously recited.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 9-11, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhishev et al. (US. Pub. No. 20170192435 A1) in view of Artes et al. (US. Pub. No. 20200150655 A1) in further view of Zhu et al. (CN 109884615 A).
Regarding claim 1:
	Bakhishev teaches:
A method for operating one or more autonomous vehicles in a building comprising: determining information comprising predictive information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and the robot can be guided accordingly.)
wherein the predictive information is indicative of a predicted location of the at least one individual in the building at a certain time (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and where the people or person could be located in a building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
controlling the one or more autonomous vehicles in the building according to the predictive information to avoid the at least one individual while the drone is performing a task (from section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment. In one example, a path is chosen in order for the robot to avoid being in proximity (e.g., robot located in a different room or area in comparison to the occupants) to the occupants.”  In this case, the robot can be controlled to avoid a certain room due to its real time occupancy. Section [0029] discloses different examples of robots, e.g. cleaning robot, which perform tasks around the building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
Bakhishev does not explicitly teach that the predictive information is indicative of a certain time in the future, wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time.
	Artes teaches:
that the predictive information is indicative of a certain time in the future, wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area). The Examiner notes that the previous limitation states the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Bakhishev et al. as modified by Artes et al. does not explicitly teach that the autonomous vehicle is a drone (UAV).  However, such matter is taught by Zhu et al. (see at least pages 3-4).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus and system for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. by the system of Zhu et al. wherein the autonomous vehicle is a drone (UAV) as all systems are directed to a control apparatus and system of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having the autonomous vehicle be a drone (UAV) and predictably would have applied it to improve the apparatus and system for controlling the autonomous vehicle of Bakhishev et al. as modified by Artes et al.
Regarding claim 2:
	Bakhishev teaches:
wherein determining information further comprises determining real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and where the people or person could be located in a building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
comprising information from an application executed by at least one mobile device of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; Also, see at least sections [0043] and [0111] regarding a building hub communicating with a mobile device (i.e. which could be an application.))
wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.”)
Bakhishev does not explicitly teach wherein controlling the one or more autonomous vehicles comprises controlling the one or more autonomous vehicles in the building according to the predictive information.
	Artes teaches:
wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the predictive information (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein controlling the one or more autonomous vehicles comprises controlling the one or more autonomous vehicles in the building according to the predictive information as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein controlling the one or more autonomous vehicles comprises controlling the one or more autonomous vehicles in the building according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Regarding claim 3:
	Bakhishev teaches:
wherein controlling the one or more drones comprises controlling the one or more drones to maintain the drone at least a predetermined distance away from the at least one individual in the building according to the predictive information (from section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment. In one example, a path is chosen in order for the robot to avoid being in proximity (e.g., robot located in a different room or area in comparison to the occupants) to the occupants.” This section discloses a proximity (i.e. predetermined distance) that the robot must avoid entering due to occupancy.)
Regarding claim 9:
	Bakhishev teaches:
the apparatus comprising at least one processor (from section [0055]: “The operations of methods 400 and 490 may be executed by a wireless device, a wireless control device of a hub (e.g., an apparatus), or system, which includes processing circuitry or processing logic. The processing logic may include hardware (circuitry, dedicated logic, etc.), software (such as is run on a general purpose computer system or a dedicated machine or a device), or a combination of both.”)
at least one memory including computer program code (from section [0102]: “In one embodiment, an apparatus (e.g., hub) for providing a wireless asymmetric network architecture includes a memory for storing instructions, processing logic (e.g., one or more processing units, processing logic 1544”)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determining information comprising predictive information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and the robot can be guided accordingly. The Examiner notes that the limitation states determining information comprising at least one of real time information or predictive information.)
wherein the predictive information is indicative of a predicted location of the at least one individual in the building at a certain time (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and where the people or person could be located in a building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
controlling the one or more autonomous vehicles in the building according to the predictive information to avoid the at least one individual while the drone is performing a task (from section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment. In one example, a path is chosen in order for the robot to avoid being in proximity (e.g., robot located in a different room or area in comparison to the occupants) to the occupants.”  In this case, the robot can be controlled to avoid a certain room due to its real time occupancy. Section [0029] discloses different examples of robots, e.g. cleaning robot, which perform tasks around the building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
Bakhishev does not explicitly teach that the predictive information is indicative of a certain time in the future, wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time.
	Artes teaches:
that the predictive information is indicative of a certain time in the future, wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area). The Examiner notes that the previous limitation states the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Bakhishev et al. as modified by Artes et al. does not explicitly teach that the autonomous vehicle is a drone (UAV).  However, such matter is taught by Zhu et al. (see at least pages 3-4).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus and system for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. by the system of Zhu et al. wherein the autonomous vehicle is a drone (UAV) as all systems are directed to a control apparatus and system of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having the autonomous vehicle be a drone (UAV) and predictably would have applied it to improve the apparatus and system for controlling the autonomous vehicle of Bakhishev et al. as modified by Artes et al.
Regarding claim 10:
Bakhishev teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to determine information by determining real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and where the people or person could be located in a building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
comprising information from an application executed by at least one mobile device of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; Also, see at least sections [0043] and [0111] regarding a building hub communicating with a mobile device (i.e. which could be an application.))
and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more autonomous vehicles by controlling the one or more autonomous vehicles in the building according to the real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.”)
Bakhishev does not explicitly teach wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more autonomous vehicles by controlling the one or more autonomous vehicles in the building according to the predictive information.
	Artes teaches:
and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more autonomous vehicles by controlling the one or more autonomous vehicles in the building according to the predictive information (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more autonomous vehicles by controlling the one or more autonomous vehicles in the building according to the predictive information as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more autonomous vehicles by controlling the one or more autonomous vehicles in the building according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Regarding claim 11:
	Bakhishev teaches:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus control the one or more drones by controlling the one or more drones to maintain the drone at least a predetermined distance away from the at least one individual in the building according to the predictive information (from section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment. In one example, a path is chosen in order for the robot to avoid being in proximity (e.g., robot located in a different room or area in comparison to the occupants) to the occupants.” This section discloses a proximity (i.e. predetermined distance) that the robot must avoid entering due to occupancy.)
Regarding claim 17:
	Bakhishev teaches:
a monitoring apparatus comprising at least one processor (see abstract and sections [0003], [0062], and [0097].)
and at least one memory including computer program code (see at least sections [0097].)
the at least one memory and the computer program code configured to, with the at least one processor, cause the monitoring apparatus to determine information comprising predictive information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and the robot can be guided accordingly. The Examiner notes that the limitation states determining information comprising at least one of real time information or predictive information.)
wherein the predictive information is indicative of a predicted location of the at least one individual in the building at a certain time (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and where the people or person could be located in a building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
one or more autonomous vehicles in the building (from section [0085]: “This may be used, for example, to guide an indoor robot, drone, or other such device moving within an indoor environment.”)
the one or more autonomous vehicles configured to operate under control of the monitoring apparatus and in accordance with at least one of the real time information or the predictive information to avoid the at least one individual while the drone is performing a task (from section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment. In one example, a path is chosen in order for the robot to avoid being in proximity (e.g., robot located in a different room or area in comparison to the occupants) to the occupants.”  In this case, the robot can be controlled to avoid a certain room due to its real time occupancy. Section [0029] discloses different examples of robots, e.g. cleaning robot, which perform tasks around the building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
wherein the one or more autonomous vehicles in the building, the one or more drones configured to operate under control of the monitoring apparatus and in accordance with the predictive information to avoid the at least one individual while the drone is performing a task (from section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment. In one example, a path is chosen in order for the robot to avoid being in proximity (e.g., robot located in a different room or area in comparison to the occupants) to the occupants.” This section discloses a proximity (i.e. predetermined distance) that the robot must avoid entering due to occupancy.)
wherein the one or more drones are controlled by the monitoring apparatus in order to at least one of maintain at least a predetermined distance from the position of the at least one individual in the building according to the predictive information or control the speed of the drone according to the predictive information (from section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment. In one example, a path is chosen in order for the robot to avoid being in proximity (e.g., robot located in a different room or area in comparison to the occupants) to the occupants.” This section discloses a proximity (i.e. predetermined distance) that the robot must avoid entering due to occupancy.)
Bakhishev does not explicitly teach in the future, wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time.
	Artes teaches:
In the future, wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area). The Examiner notes that the previous limitation states the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the predictive information comprises at least one of: (i) information from at least one calendar or scheduling application indicative of the predicted location of the at least one individual, or (ii) information that defines a pattern established by the at least one individual that is indicative of a historical route taken by the at least one individual in the past on a particular day and/or at a particular time and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Bakhishev et al. as modified by Artes et al. does not explicitly teach that the autonomous vehicle is a drone (UAV).  However, such matter is taught by Zhu et al. (see at least pages 3-4).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus and system for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. by the system of Zhu et al. wherein the autonomous vehicle is a drone (UAV) as all systems are directed to a control apparatus and system of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having the autonomous vehicle be a drone (UAV) and predictably would have applied it to improve the apparatus and system for controlling the autonomous vehicle of Bakhishev et al. as modified by Artes et al.
Regarding claim 18:
	Bakhishev teaches:
wherein the monitoring apparatus is caused to determine information by determining real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.” The sensors show an example of real time information and where the people or person could be located in a building. The Examiner notes that the previous limitation states determining information comprising at least one of real time information or predictive information.)
comprising information from an application executed by at least one mobile device of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; Also, see at least sections [0043] and [0111] regarding a building hub communicating with a mobile device (i.e. which could be an application.))
and wherein the one or more autonomous vehicles are controlled by the monitoring apparatus according to the real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.”)
Bakhishev does not explicitly teach wherein the one or more autonomous vehicles are controlled by the monitoring apparatus according to the predictive information.
	Artes teaches:
and wherein the one or more autonomous vehicles are controlled by the monitoring apparatus according to the predictive information (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein the one or more autonomous vehicles are controlled by the monitoring apparatus according to the predictive information as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the one or more autonomous vehicles are controlled by the monitoring apparatus according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Regarding claim 19:
	Bakhishev teaches:
further comprising at least one sensor in the building capable of detecting the position of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; from section [0069]: “FIG. 5B illustrates a plot of a RSSI measurements of a sensor network for a presence condition in accordance with one embodiment. A wireless node 510 communicates with a wireless node 511 of a wireless sensor network. A plot 520 of signal strength (e.g., RSSI measurements) versus time illustrates example RSSI values received by one RF device (e.g., node 510) from another RF device (e.g., node 511) during a presence condition in which a presence (e.g., human, pet, etc.) or interference (e.g., an object that is not normally positioned between the nodes) occurs between these nodes. It should be noted that one of the nodes could also be a hub. In this presence condition, for example, if a person passes between the two nodes, the RSSI values are changed in comparison to the values of the plot 505. This change in RSSI values can be used to identify presence and motion.” Also, see at least sections [0029], [0036], and [0072]-[0074].)
wherein the at least one sensor is in communication with the monitoring apparatus so as to provide real time information regarding the position of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; from section [0069]: “FIG. 5B illustrates a plot of a RSSI measurements of a sensor network for a presence condition in accordance with one embodiment. A wireless node 510 communicates with a wireless node 511 of a wireless sensor network. A plot 520 of signal strength (e.g., RSSI measurements) versus time illustrates example RSSI values received by one RF device (e.g., node 510) from another RF device (e.g., node 511) during a presence condition in which a presence (e.g., human, pet, etc.) or interference (e.g., an object that is not normally positioned between the nodes) occurs between these nodes. It should be noted that one of the nodes could also be a hub. In this presence condition, for example, if a person passes between the two nodes, the RSSI values are changed in comparison to the values of the plot 505. This change in RSSI values can be used to identify presence and motion.” Also, see at least sections [0029], [0036], and [0072]-[0074].)
Regarding claim 21:
	Bakhishev teaches:
wherein determining information further comprises determining real time information comprising information from at least one sensor in the building capable of detecting a position of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; from section [0069]: “FIG. 5B illustrates a plot of a RSSI measurements of a sensor network for a presence condition in accordance with one embodiment. A wireless node 510 communicates with a wireless node 511 of a wireless sensor network. A plot 520 of signal strength (e.g., RSSI measurements) versus time illustrates example RSSI values received by one RF device (e.g., node 510) from another RF device (e.g., node 511) during a presence condition in which a presence (e.g., human, pet, etc.) or interference (e.g., an object that is not normally positioned between the nodes) occurs between these nodes. It should be noted that one of the nodes could also be a hub. In this presence condition, for example, if a person passes between the two nodes, the RSSI values are changed in comparison to the values of the plot 505. This change in RSSI values can be used to identify presence and motion.” Also, see at least sections [0029], [0036], and [0072]-[0074].)
and wherein controlling the one or more drones comprises controlling the one or more drones in the building according to the real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.”)
Bakhishev does not explicitly teach wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the predictive information.
	Artes teaches:
and wherein controlling the one or more drones comprises controlling the one or more drones in the building according to the predictive information (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the predictive information as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Regarding claim 22:
	Bakhishev teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus determine information by determining real time information comprising information from at least one sensor in the building capable of detecting a position of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; from section [0069]: “FIG. 5B illustrates a plot of a RSSI measurements of a sensor network for a presence condition in accordance with one embodiment. A wireless node 510 communicates with a wireless node 511 of a wireless sensor network. A plot 520 of signal strength (e.g., RSSI measurements) versus time illustrates example RSSI values received by one RF device (e.g., node 510) from another RF device (e.g., node 511) during a presence condition in which a presence (e.g., human, pet, etc.) or interference (e.g., an object that is not normally positioned between the nodes) occurs between these nodes. It should be noted that one of the nodes could also be a hub. In this presence condition, for example, if a person passes between the two nodes, the RSSI values are changed in comparison to the values of the plot 505. This change in RSSI values can be used to identify presence and motion.” Also, see at least sections [0029], [0036], and [0072]-[0074].)
and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the one or more drones in the building according to the real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.”)
Bakhishev does not explicitly teach wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the one or more drones in the building according to the predictive information.
	Artes teaches:
and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the one or more drones in the building according to the predictive information (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the one or more drones in the building according to the predictive information as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the one or more drones in the building according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.
Regarding claim 23:
	Bakhishev teaches:
wherein the monitoring apparatus is caused to determine information by determining real time information comprising information from at least one sensor in the building capable of detecting a position of the at least one individual (see Fig. 4B “methods for location estimation of nodes upon detection of a change in signal strength and also detection of motion or occupancy”, Fig. 5B “plot of a RSSI measurements of a sensor network for a presence condition”, and Fig. 8 “RSSI measurements based on possible motion of a person or people in different areas of a building”; from section [0069]: “FIG. 5B illustrates a plot of a RSSI measurements of a sensor network for a presence condition in accordance with one embodiment. A wireless node 510 communicates with a wireless node 511 of a wireless sensor network. A plot 520 of signal strength (e.g., RSSI measurements) versus time illustrates example RSSI values received by one RF device (e.g., node 510) from another RF device (e.g., node 511) during a presence condition in which a presence (e.g., human, pet, etc.) or interference (e.g., an object that is not normally positioned between the nodes) occurs between these nodes. It should be noted that one of the nodes could also be a hub. In this presence condition, for example, if a person passes between the two nodes, the RSSI values are changed in comparison to the values of the plot 505. This change in RSSI values can be used to identify presence and motion.” Also, see at least sections [0029], [0036], and [0072]-[0074].)
and wherein the one or more drones are controlled by the monitoring apparatus according to both the real time information (See Fig. 7 “possible motion of a person or people in different areas of a building” and section [0062]: “At operation 436, the processing logic (e.g., of the hub, of at least one sensor node, of the robot, a combination of processing logic of hub, sensor, or robot) determines a path to guide movement of a robot within the environment based on the determination of the occupancy condition which indicates an occupancy within an area of the indoor environment.”)
Bakhishev does not explicitly teach wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the predictive information.
	Artes teaches:
and wherein the one or more drones are controlled by the monitoring apparatus according to both the predictive information (see at least sections [0105]-[0106] regarding robot controlled automatically by a calendar function of the user (e.g. the users are predicted to be in the bedroom at night so the robot avoids that area).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. by using the system of Artes et al. wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the predictive information as both of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein controlling the one or more drones comprises controlling the one or more autonomous vehicles in the building according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al.

	Claims 4-5, 7, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhishev et al. (US. Pub. No. 20170192435 A1) in view of Artes et al. (US. Pub. No. 20200150655 A1) in further view of Zhu et al. (CN 109884615 A) and further in view of Yang et al. (US. Pub. No. 20190317530 A1).
Regarding claim 4:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein controlling the one or more drones comprises controlling the speed of the one or more drones according to the predictive information.
	Yang teaches:
wherein controlling the one or more drones comprises controlling the speed of the one or more drones according to the predictive information (from section [0050]: “The flight restriction zones of a UAV can be generated and updated by combining real-time information of a stationary object or moving object with a UAV's position, speed, height, maximum flight speed, and other information. Flight restriction algorithms may generate a flight restriction distance that may define a boundary of a flight restriction zone.” See section [0056]: “The moving object may be a living moving object (e.g., human, animal)”. Also, see section [0102]: “The UAV may compare its own GPS coordinates with the information of the flight-restriction region, and may execute a flight response based on the distance between the UAV and the object of interest… In another example, the UAV's flight response may be to change its speed (e.g., accelerate or decelerate).” This document discloses changing the UAV’s (i.e. drone) speed to sustain a predetermined distance away from the object of interest (i.e. individual).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Yang et al. wherein controlling the one or more drones comprises controlling the speed of the one or more drones according to the predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein controlling the one or more drones comprises controlling the speed of the one or more drones according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.
Regarding claim 5:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein controlling the one or more drones comprises landing the one or more drones according to the predictive information.
	Yang teaches:
wherein controlling the one or more drones comprises landing the one or more drones according to the predictive information (from section [0050]: “The flight restriction zones of a UAV can be generated and updated by combining real-time information of a stationary object or moving object with a UAV's position, speed, height, maximum flight speed, and other information. Flight restriction algorithms may generate a flight restriction distance that may define a boundary of a flight restriction zone.” See section [0056]: “The moving object may be a living moving object (e.g., human, animal)”. Also, see section [0102]: “The UAV may compare its own GPS coordinates with the information of the flight-restriction region, and may execute a flight response based on the distance between the UAV and the object of interest… In another example, the UAV's flight response may be to land (e.g., immediately or to return to a predetermined location).”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Yang et al. wherein controlling the one or more drones comprises landing the one or more drones according to the predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein controlling the one or more drones comprises landing the one or more drones according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.
Regarding claim 7:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein controlling the one or more drones comprises causing the one or more drones to transmit a warning sound, according to predictive information.
	Yang teaches:
wherein controlling the one or more drones comprises causing the one or more drones to transmit a warning sound, according to the predictive information (from section [0050]: “The flight restriction zones of a UAV can be generated and updated by combining real-time information of a stationary object or moving object with a UAV's position, speed, height, maximum flight speed, and other information. Flight restriction algorithms may generate a flight restriction distance that may define a boundary of a flight restriction zone.” See section [0056]: “The moving object may be a living moving object (e.g., human, animal)”. Also, see section [0102]: “The UAV may compare its own GPS coordinates with the information of the flight-restriction region, and may execute a flight response based on the distance between the UAV and the object of interest…Relative locations between a UAV and one or more flight-restriction regions (which may correspond to one or more stationary objects and/or moving objects) may be determined. Based on this information, a flight response of the UAV may be implemented, such as landing the UAV immediately, providing some time for the UAV to land, and/or providing an alert or warning of the proximity of the flight-restriction region.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Yang et al. wherein controlling the one or more drones comprises causing the one or more drones to transmit a warning sound, according to predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein controlling the one or more drones comprises causing the one or more drones to transmit a warning sound, according to predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.
Regarding claim 12:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the speed of the one or more drone according to the predictive information.
	Yang teaches:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the speed of the one or more drone according to the predictive information (from section [0050]: “The flight restriction zones of a UAV can be generated and updated by combining real-time information of a stationary object or moving object with a UAV's position, speed, height, maximum flight speed, and other information. Flight restriction algorithms may generate a flight restriction distance that may define a boundary of a flight restriction zone.” See section [0056]: “The moving object may be a living moving object (e.g., human, animal)”. Also, see section [0102]: “The UAV may compare its own GPS coordinates with the information of the flight-restriction region, and may execute a flight response based on the distance between the UAV and the object of interest… In another example, the UAV's flight response may be to change its speed (e.g., accelerate or decelerate).” This document discloses changing the UAV’s (i.e. drone) speed to sustain a predetermined distance away from the object of interest (i.e. individual).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Yang et al. wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the speed of the one or more drone according to the predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by controlling the speed of the one or more drone according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.
Regarding claim 13:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by landing the one or more drone according to the predictive information.
	Yang teaches:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by landing the one or more drone according to the predictive information (from section [0050]: “The flight restriction zones of a UAV can be generated and updated by combining real-time information of a stationary object or moving object with a UAV's position, speed, height, maximum flight speed, and other information. Flight restriction algorithms may generate a flight restriction distance that may define a boundary of a flight restriction zone.” See section [0056]: “The moving object may be a living moving object (e.g., human, animal)”. Also, see section [0102]: “The UAV may compare its own GPS coordinates with the information of the flight-restriction region, and may execute a flight response based on the distance between the UAV and the object of interest… In another example, the UAV's flight response may be to land (e.g., immediately or to return to a predetermined location).”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Yang et al. wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by landing the one or more drone according to the predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by landing the one or more drone according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.
Regarding claim 15:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to transmit a warning sound, according to the predictive information.
	Yang teaches:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to transmit a warning sound, according to the predictive information (from section [0050]: “The flight restriction zones of a UAV can be generated and updated by combining real-time information of a stationary object or moving object with a UAV's position, speed, height, maximum flight speed, and other information. Flight restriction algorithms may generate a flight restriction distance that may define a boundary of a flight restriction zone.” See section [0056]: “The moving object may be a living moving object (e.g., human, animal)”. Also, see section [0102]: “The UAV may compare its own GPS coordinates with the information of the flight-restriction region, and may execute a flight response based on the distance between the UAV and the object of interest…Relative locations between a UAV and one or more flight-restriction regions (which may correspond to one or more stationary objects and/or moving objects) may be determined. Based on this information, a flight response of the UAV may be implemented, such as landing the UAV immediately, providing some time for the UAV to land, and/or providing an alert or warning of the proximity of the flight-restriction region.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Yang et al. wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to transmit a warning sound, according to the predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to transmit a warning sound, according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.

	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhishev et al. (US. Pub. No. 20170192435 A1) in view of Artes et al. (US. Pub. No. 20200150655 A1) in further view of Zhu et al. (CN 109884615 A) and in further view of Holtz et al. (US. Pub. No. 20190248487 A1).
Regarding claim 6:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein controlling the one or more drones comprises causing the one or more drones to fly to at least one of a landing or charging station in the building, according to predictive information.
	Holtz teaches:
wherein controlling the one or more drones comprises causing the one or more drones to fly to at least one of a landing or charging station in the building, according to the predictive information (from section [0031]: “A technique is introduced that enables autonomous smart landing by a UAV. In some embodiments, the introduced technique allows a UAV (or associated autonomous navigation system) to utilize available information to choose a safe location for landing that: 1) avoids contact and/or injury to any person” and section [0112]: “This location may be a waypoint along a trajectory, a pin on a virtual map, its takeoff location, the user's house, etc. Information regarding remaining battery life can also help to inform the UAV's response. For example, the UAV may select from one of a plurality of predefined return locations (e.g., those listed above) based on remaining battery life and may transmit an indication to the user (e.g., via the mobile device 104) of its intended return position.” This discloses a UAV may select a safe landing location to avoid people based on remaining battery life, e.g. charging station.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Holtz et al. wherein controlling the one or more drones comprises causing the one or more drones to fly to at least one of a landing or charging station in the building, according to predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein controlling the one or more drones comprises causing the one or more drones to fly to at least one of a landing or charging station in the building, according to predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.
Regarding claim 14:
The combinations of Bakhishev, Artes, and Zhu does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to fly to at least one of a landing or charging station in the building, according to the predictive information.
	Holtz teaches:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to fly to at least one of a landing or charging station in the building, according to the predictive information (from section [0031]: “A technique is introduced that enables autonomous smart landing by a UAV. In some embodiments, the introduced technique allows a UAV (or associated autonomous navigation system) to utilize available information to choose a safe location for landing that: 1) avoids contact and/or injury to any person” and section [0112]: “This location may be a waypoint along a trajectory, a pin on a virtual map, its takeoff location, the user's house, etc. Information regarding remaining battery life can also help to inform the UAV's response. For example, the UAV may select from one of a plurality of predefined return locations (e.g., those listed above) based on remaining battery life and may transmit an indication to the user (e.g., via the mobile device 104) of its intended return position.” This discloses a UAV may select a safe landing location to avoid people based on remaining battery life, e.g. charging station.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for controlling an autonomous vehicle of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al. by using the system of Holtz et al. wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to fly to at least one of a landing or charging station in the building, according to the predictive information as all of the systems are directed to a control apparatus of an autonomous control system and one of ordinary skill in the art would have recognized the established function of having wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the one or more drones by causing the one or more drones to fly to at least one of a landing or charging station in the building, according to the predictive information and predictably would have applied it to improve the apparatus for controlling the autonomous vehicle(s) of Bakhishev et al. as modified by Artes et al. as modified by Zhu et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soo et al. (US 9796091 B1) is pertinent because it pertains to a robot-performable task of the user may be identified based at least in part on the context (i.e. schedule or calendar).
Mellinger, III et al. (US 20200033865 A1) is pertinent because it a processor of a robot may determine one or more activity parameters of the location based on the analysis of the one or more images of the location. The processor may generate an instruction for the cleaning robot to schedule an operation of the cleaning robot based on the one or more activity parameters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666